No. 04-01-00138-CV

VILLAGES OF WESTCREEK OWNERS' ASSOCIATION, INC.,

Appellant

v.

SEDOR, LTD., A Texas Limited Partnership,
and AWE Development, L.L.C., Its General Partner,
Appellees

From the 57th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CI-15214

Honorable John J. Specia, Jr., Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 24, 2001

MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	The parties filed a joint motion to dismiss this appeal. We grant the motion. See Tex.
R. App. P. 42.1(a)(1). Costs of appeal are taxed against the party who incurred them. Our
mandate may be issued early upon proper motion. Tex. R. App. P. 18.1(c).
							PER CURIAM
DO NOT PUBLISH